DETAILED ACTION
This final office action is in response to claims 1-2, 4-10, 12-18, and 20 filed on 12/23/2020 for examination. Claims 1-2, 4-10, 12-18, and 20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed December 23, 2020 has been entered. Claims 1-2, 4-10, 12-18, and 20 remain pending in the application. The claims have been amended, and claims 3, 11, and 19 have been cancelled. Applicant’s arguments and amendments to the claims have overcome each and every drawings objection, claim objection, and 112 rejection previously set forth in the Non-Final Office Action mailed June 23, 2020. Claims 1-2, 4, 6-10, 12, 14-18 and 20 have been amended and have necessitated a new ground(s) of rejection in this Office Action. Further, applicant’s arguments and amendments have been fully considered, but are not persuasive to overcome prior art with regards to rejection under 35 U.S.C. 103.
Particularly, Applicant has amended claim 1 to recite the limitation: “return an updated session token with a firmware service call return to the operating system-based calling entity after the performing of the firmware service call, the updated session token based on a randomly generated number that is not a pseudo random number” and submitted argument directed to the interpretation of this amendment for overcoming the prior art. However, Examiner directs applicant to [0043] of Salehpour (US20150235042). Particularly, reciting: “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service. […] on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token” [emphasis added]. Examiner notes that using “salt” is a known in the art technical term for utilizing a randomly generated number for producing a randomly generated hash, and that usage of a random number in the updating is therefore taught by [0043] of Salehpour. While not presently relied upon, see Defuse Security (NPL: “Salted Password Hashing – Doing it Right”; August, 2017) for additional clarity and definition of this known term. See, e.g., pg. 3: “We can randomize the hashes by appending or prepending a random string, called a salt, to the password before hashing”. With regards to the additional clarification of “that is not a pseudo random number”, examiner newly directs applicant to Schumacher, disclosing generating the salt used in hashing being based on a source of true randomness (see, e.g., Schumacher [0017]-[0020]).
 In view of the foregoing and below with regards to 35 U.S.C. 103, applicant’s remarks and amendments to the independent claims have been fully considered but are not persuasive to distinguish the claims over the cited art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7, 9-10, 12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (Applicant Specification Portion Denoted “Prior Art”, at [0019], [0021-23] and Figures 1 to 2C, Hereinafter “Admitted Prior Art” (APA)) (see MPEP 2129) in view of Salehpour et al. (US20150235042, Hereinafter “Salehpour”) and Schumacher (US20140089117, Hereinafter “Schumacher”).
Regarding claim 1, Admitted Prior Art teaches a non-transitory medium holding computer-executable instructions for authenticating related firmware service calls in a computing device that includes firmware and at least one processor ([APA 0019] – “FIG. 1 (prior art) depicts this conventional sequence of steps in a computing device to establish a session and make a series of firmware function calls. The sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service authenticating itself to the firmware (step 102). After the caller is successfully authenticated a session is established between the firmware and the OS-based calling entity (step 104). The OS-based calling entity then calls the firmware service including any required parameters along with the call (step 106). After executing the service, the firmware provides an indication and/or the results of the service to the caller (step 108).”; [APA 0021] – operating in OS entity/platform firmware), the firmware when executed causing the computing device to: 
receive a request with the firmware to open a session from an operating system- based calling entity, the request accompanied by authentication data ([APA 0019] – “FIG. 1 (prior art) depicts this 102). After the caller is successfully authenticated a session is established between the firmware and the OS-based calling entity (step 104). The OS-based calling entity then calls the firmware service including any required parameters along with the call (step 106). After executing the service, the firmware provides an indication and/or the results of the service to the caller (step 108).”); 
authenticate the operating system-based calling entity based on the authentication data ([APA 0019] – “FIG. 1 (prior art) depicts this conventional sequence of steps in a computing device to establish a session and make a series of firmware function calls. The sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service authenticating itself to the firmware (step 102). After the caller is successfully authenticated a session is established between the firmware and the OS-based calling entity (step 104). The OS-based calling entity then calls the firmware service including any required parameters along with the call (step 106). After executing the service, the firmware provides an indication and/or the results of the service to the caller (step 108).”).
While Admitted Prior Art further teaches establishing a session between the OS and the firmware, as well as receiving, performing, and call returning firming service calls (Admitted Prior Art, [APA 0019] & fig. 1), Admitted Prior Art fails to disclose the firmware session system requiring each new call to provide updated session tokens. More particularly, Admitted Prior Art fails to teach a session token system configured to establish a session between the operating system-based calling entity and the firmware, the session including a privilege level for firmware service requests made in the session that is based on the authenticating of the operating system-based calling entity, the authenticating returning a session token to the operating system-based calling entity; receive a firmware service call 
However, Salehpour teaches a known technique for securing communication in a similar system (between a client application and a server request, in lieu of between application and firmware request) through updating session tokens. This known technique is applicable to the system of Admitted Prior Art as they both share similar characteristics and capabilities, namely, they are both directed to providing communication security and establishing sessions between a calling entity and a responding entity (see Admitted Prior Art at Fig. 1, [APA 0022-23], and Salehpour at [0024], [0027], & [0031]).
Particularly, Salehpour teaches a secure communication session token system (abstract), configured to establish a-the session between the operating system-based calling entity and the |server| ([0042-43], e.g., “once the service has determined that the client is valid, session token module 320 may construct a session token and send the session token to the client along with the response that it is allowed to use the service” <i.e., the request produces a session>”), the session including a privilege level for |server| service requests made in the session that is based on the authenticating of the operating system-based calling entity ([0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service”; [0042-43] – authenticated client is provided permission to use i.e., privilege level – user is ‘allowed, or not allowed’> to use it; [0048] – other services may be accessed based on the session token provided to a user <i.e., token provides access to other allowed services>; [0021] – “the systems and methods described herein allow a provider of privileged services to transparently and securely authenticate one or more clients seeking access to the protected services”; [0022] – client’s entitlement to a privileged service is validated), the authenticating returning a session token to the operating system-based calling entity ([0027], e.g., “once the service determines that the client is valid, the service may construct a session token” <i.e., the request produces a session>”; [0043], e.g., “once the service has determined that the client is valid, session token module 320 may construct a session token and send the session token to the client along with the response that it is allowed <i.e., has privilege> to use the service”); 
receive a |server| service call from the operating system-based calling entity accompanied by the session token as a calling parameter ([0042-43] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service” & “on each call to the service, the client code may provide this session token in order to gain access to the service”); 
verify the session token and that the privilege level is adequate for the |server| service call ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service” & “on each call to the i.e., privilege> to use it; [0048] – additional services may be accessed based on the session token provided to a user); 
perform the |server| service call based on the verifying ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service” & “on each call to the service, the client code may provide this session token in order to gain access to the service”; [0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service”; [0042-43] – authenticated client is provided permission to use and accesses the item when they e.g., have an active license <i.e., privilege> to use it; [0007] – service providers serve services to the requestor; [0034] – the server serves the service to devices); 
return an updated session token with a |server| service call return to the operating system-based calling entity after the performing of the |server| service call ([0042-43] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token” [emphasis added]; [0047] – granted services may be used; [0042-43] – session tokens are provided to the client; [0034] – the server serves the service to devices), the updated session token based on a randomly generated number [[that is not a pseudo random number]] ([0042-0043] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service. […] on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token” [emphasis added]. Note: “salt” is a known in the art of cryptography technical term for utilizing a randomly generated number for producing a randomly generated hash. While not presently relied upon, see conclusion for additional definition); 
receive a subsequent related |server| service call accompanied by the updated session token as a calling parameter ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service”; [0043] – “on each call to the service, the client code may provide this session token in order to gain ; 
verify the updated session token and that the privilege level is adequate for the subsequent related |server| service call ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service”; [0043] – “on each call to the service, the client code may provide this session token in order to gain access to the service” & [0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service”; [0042-43] – authenticated client is provided permission to use the item when they e.g., have an active license (i.e., privilege) to use it; [0048] – additional services may be accessed based on the session token provided to a user); and 
perform the subsequent related firmware service call based on the verifying of the updated session token and the privilege level ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service”; [0043] – “on each call to the service, the client code may provide this session token in order to gain access to the service” & “on each client call, the service may increment the .  
One of ordinary skill in the art would have recognized that applying the known token technique of Salehpour to the system of Admitted Prior Art (of calling, returning, and performing calls with firmware) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Salehpour to the system of Admitted Prior Art would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references shows the ability to incorporate rotating randomized session token processes into similar calling systems to solve the problem of further securing communication against malicious third-party entities.
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the solution of Salehpour and apply it to the firmware calling, returning, and performing environment of Admitted Prior Art, configured to establish a session between the operating system-based calling entity and the firmware, the session including a privilege level for firmware service requests made in the session that is based on the authenticating of the operating system-based calling entity, the authenticating returning a session token to the operating system-based calling entity; receive a firmware service call from the operating system-based calling entity accompanied by the session token as a calling parameter; verify the session token and that the privilege level is adequate for the firmware service call; perform the firmware service call based on the verifying; return an updated session token with a firmware service call return to the operating system-based calling entity after the performing of the firmware service call, the updated session token based on a randomly generated number; receive a subsequent related firmware service call accompanied by the updated session token as a calling parameter; verify the updated session token and that the privilege level is adequate for the subsequent related firmware service call; and perform the subsequent Salehpour at [0024], [0027], & [0031]).
While the combination of APA and Salehpour disclose updating the token by hashing with a salt (see Salehpour at [0042-0043]), the combination of APA and Salehpour appear to fail to specifically disclose a salt being a randomly generated number that is not a pseudo random number.
However, Schumacher discloses a creating an integrity value by hashing a value with a salt (see abstract, [0017]-[0019]), wherein the salt <and by extension, integrity value> is based on a randomly generated number that is not a pseudo random number (see [0017]-[0019], e.g., “The Arbitrary “Salt” 300 is generated by the Escrow Server 150. It consists of unpredictable information, which is combined with information from the Offer 240 to strengthen the output of the Cryptographic Hash Function 310. In some embodiments, the salt is derived from fast-changing information such as a microsecond-resolution server timestamp. The salt may also include a random number from a cryptographically strong generator, or a source of true randomness, if available to the Escrow Server 150.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of APA and Salehpour with the teachings of Schumacher, wherein the updated session token is based on a randomly generated number that is not a pseudo random number, to reduce crackability of the hash function by being unpredictable and to ensure the hash is unique within the system (see, e.g., Schumacher at [0017]-[0020]).

Regarding claim 2, the combination of Admitted Prior Art, Salehpour, and Schumacher teach the medium of claim 1, wherein the calling entity is an operating system (OS) application or OS driver ([APA 0019] – “the sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service”).  

Regarding claim 4, the combination of Admitted Prior Art, Salehpour, and Schumacher teach the medium of claim 1, wherein the firmware receives the firmware service call and subsequent related firmware service call via a System Management Mode (SMM) interface ([APA 0021], e.g., “Figure 2A (prior art) depicts an intended exemplary interaction between an OS-based calling entity and the platform firmware to conventionally make a series of related firmware function calls via an SMM interface”).  

Regarding claim 7, the combination of Admitted Prior Art, Salehpour, and Schumacher teach the medium of claim 1, wherein a software System Manage Interrupt (SMI) is used to make at least one of the firmware service call or subsequent firmware service call ([APA 0021] – “The firmware service call may generate a software SMI which triggers an invocation of SMM to handle the call or may otherwise be made using an available firmware interface”).  

Regarding claim 9, Admitted Prior Art teaches a method for authenticating firmware service calls in a computing device equipped with at least one processor ([APA 0019] – “FIG. 1 (prior art) depicts this conventional sequence of steps in a computing device to establish a session and make a series of firmware function calls. The sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service authenticating itself to the firmware (step 102). After the caller is successfully authenticated a session is established between the firmware and the OS-based calling entity (step 104). The OS-based calling entity then calls the firmware service including any required parameters along with the call (step 106). After executing the service, the firmware provides an indication and/or the results of the service to the caller (step 108).”; [APA 0021] – operating in OS entity/platform firmware), comprising: 
receiving a request with the firmware to open a session from an operating system- based calling entity , the request accompanied by authentication data ([APA 0019] – “FIG. 1 (prior art) depicts this conventional sequence of steps in a computing device to establish a session and make a series of firmware function calls. The sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service authenticating itself to the firmware (step 102). After the caller is successfully authenticated a session is established between the firmware and the OS-based calling entity (step 104). The OS-based calling entity then calls the firmware service including any required parameters along with the call (step 106). After executing the service, the firmware provides an indication and/or the results of the service to the caller (step 108).”); 6 MEl 34308639v.1Application No. 16/130,039Docket No.: 125899-03702 
authenticating with the firmware the operating system-based calling entity based on the authentication data ([APA 0019] – “FIG. 1 (prior art) depicts this conventional sequence of steps in a computing device to establish a session and make a series of firmware function calls. The sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service authenticating itself to the firmware (step 102). After the caller is successfully authenticated a session is established between the firmware and the OS-based calling entity (step 104). The OS-based calling entity then calls the firmware service including any required parameters along with the call (step 106). After executing the service, the firmware provides an indication and/or the results of the service to the caller (step 108).”).
While Admitted Prior Art further teaches establishing a session between the OS and the firmware, as well as receiving, performing, and call returning firming service calls (Admitted Prior Art, [APA 0019] & fig. 1), Admitted Prior Art fails to disclose the firmware session system requiring each new call to provide updated session tokens. More particularly, Admitted Prior Art fails to teach the session token system establishing a-the session between the operating system-based calling entity and firmware executing on the computing device, the session including a privilege level for firmware service requests 
However, Salehpour teaches a known technique for securing communication in a similar system (between a client application and a server request, in lieu of between application and firmware request) through updating session tokens. This known technique is applicable to the system of Admitted Prior Art as they both share similar characteristics and capabilities, namely, they are both directed to providing communication security and establishing sessions between a calling entity and a responding entity (see Admitted Prior Art at Fig. 1, [APA 0022-23], and Salehpour at [0024], [0027], & [0031]).
Particularly, Salehpour teaches a secure communication session token system (abstract), and establishing the session between the operating system-based calling entity and |server| ([0042-43], e.g., “once the service has determined that the client is valid, session token module 320 may construct a session token and send the session token to the client along with the response that it is allowed to use the service” <i.e., the request produces a session>”), the session including a privilege level for |server| service requests made in the session that is based on the authenticating ([0027], e.g., “if a token is i.e., privilege level – user is ‘allowed, or not allowed’> to use it; [0048] – other services may be accessed based on the session token provided to a user <i.e., token provides access to other allowed services>; [0021] – “the systems and methods described herein allow a provider of privileged services to transparently and securely authenticate one or more clients seeking access to the protected services”; [0022] – client’s entitlement to a privileged service is validated), the authenticating returning a session token to the operating system-based calling entity ([0027], e.g., “once the service determines that the client is valid, the service may construct a session token” <i.e., the request produces a session>”; [0043], e.g., “once the service has determined that the client is valid, session token module 320 may construct a session token and send the session token to the client along with the response that it is allowed <i.e., has privilege> to use the service”); 
receiving with the |server| a |server| service call from the calling entity accompanied by the session token as a calling parameter ([0042-43] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service” & “on each call to the service, the client code may provide this session token in order to gain access to the service”); 
verifying the session token and that the privilege level is adequate for the |server| service call ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service” & “on each call to the service, the client code may provide this session token in order to gain access to the service”; [0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service”; [0042-43] – authenticated client is provided permission to use and accesses the item when they e.g., have an active license <i.e., privilege> to use it; [0048] – additional services may be accessed based on the session token provided to a user); 
performing the |server| service call with the |server| based on the verifying ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service” & “on each call to the service, the client code may provide this session token in order to gain access to the service”; [0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service”; [0042-43] – authenticated client is provided permission to use and accesses the item when they e.g., have an active license <i.e., privilege> to use it; [0007] – service providers serve services to the requestor; [0034] – the server serves the service to devices); 
returning an updated session token with a |server| service call return to the operating system-based calling entity after the performing of the |server| service call ([0042-43] – “session token may be used as an optimization so that the service may not have to re-validate the client 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service. […] on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token” [emphasis added]; [0047] – granted services may be used; [0042-43] – session tokens are provided to the client; [0034] – the server serves the service to devices), the updated session token based on a randomly generated number [[that is not a pseudo random number]] ([0042-0043] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service. […] on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token” [emphasis added]. Note: “salt” is a known in the art of cryptography technical term for utilizing a randomly generated number for producing a randomly generated hash. While not presently relied upon, see conclusion for additional definition); 
receiving a subsequent related |server| service call accompanied by the updated session token as a calling parameter ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service”; [0043] – “on each call to the service, the client code may provide this session token in order to gain access to the service” & “on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token”); 
verifying the updated session token and that the privilege level is adequate for the subsequent related |server| service call ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service”; [0043] – “on each call to the service, the client code may provide this session token in order to gain access to the service” & [0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service”; [0042-43] – authenticated client is provided permission to use the item when they e.g., have an active license (i.e., privilege) to use it; [0048] – additional services may be accessed based on the session token provided to a user); and 
performing the subsequent related |server| service call with the |server| based on the verifying of the updated session token and the privilege level ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may .  
One of ordinary skill in the art would have recognized that applying the known token technique of Salehpour to the system of Admitted Prior Art (of calling, returning, and performing calls with firmware) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Salehpour to the system of Admitted Prior Art would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references shows the ability to incorporate rotating session token processes into similar calling systems to solve the problem of further securing communication against malicious third-party entities.
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the solution of Salehpour and apply it to the firmware calling, returning, and performing environment of Admitted Prior Art, comprising: establishing a-the session between the operating system-based calling entity and firmware executing on the computing device, the session including a privilege level for firmware service requests made in the session that is based on the authenticating, the authenticating returning a session token to the operating system-based calling entity; receiving with the firmware a firmware service call from the calling entity accompanied by the session token as a calling parameter; verifying the session token and that the privilege level is adequate for the firmware service call; performing the firmware service call with the firmware based on the verifying; returning an updated session token with a firmware service call return to the operating system-based calling entity after the performing of the firmware service call, the updated session token based on a randomly generated number that is not a pseudo random Salehpour at [0024], [0027], & [0031]).
While the combination of APA and Salehpour disclose updating the token by hashing with a salt (see Salehpour at [0042-0043]), the combination of APA and Salehpour appear to fail to specifically disclose the salt being a randomly generated number that is not a pseudo random number.
However, Schumacher discloses a creating an integrity value by hashing a value with a salt (see abstract, [0017]-[0019]), wherein the integrity value is based on a randomly generated number that is not a pseudo random number ([0017]-[0019], e.g., “The Arbitrary “Salt” 300 is generated by the Escrow Server 150. It consists of unpredictable information, which is combined with information from the Offer 240 to strengthen the output of the Cryptographic Hash Function 310. In some embodiments, the salt is derived from fast-changing information such as a microsecond-resolution server timestamp. The salt may also include a random number from a cryptographically strong generator, or a source of true randomness, if available to the Escrow Server 150.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of APA and Salehpour with the teachings of Schumacher, wherein the updated session token is based on a randomly generated number that is not a pseudo random number, to reduce crackability of the hash function by being unpredictable and to ensure the hash is unique within the system (see, e.g., Schumacher at [0017]-[0020]).

Regarding claim 10, the combination of Admitted Prior Art, Salehpour, and Schumacher teach the method of claim 9, wherein the operating system-based calling entity is an operating system (OS) application or OS driver ([APA 0019] – “the sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service”).  

Regarding claim 12, the combination of Admitted Prior Art, Salehpour, and Schumacher teach the method of claim 9. wherein the firmware receives the firmware service call and subsequent related firmware service call via a System Management Mode (SMM) interface ([APA 0021], e.g., “Figure 2A (prior art) depicts an intended exemplary interaction between an OS-based calling entity and the platform firmware to conventionally make a series of related firmware function calls via an SMM interface”).  

Regarding claim 15, the combination of Admitted Prior Art, Salehpour, and Schumacher teach the method of claim 9, wherein a software System Manage Interrupt (SMI) is used to make at least one of the firmware service call or subsequent firmware service call ([APA 0021] – “The firmware service call may generate a software SMI which triggers an invocation of SMM to handle the call or may otherwise be made using an available firmware interface”).  

Regarding claim 17, Admitted Prior Art teaches a computing device configured to securely handle related function calls to firmware, the computing device comprising: at least one processor; an operating system; and firmware ([APA 0019] – “FIG. 1 (prior art) depicts this conventional sequence of steps in a computing device to establish a session and make a series of firmware function calls. The sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service authenticating itself to the firmware (step 102). After the caller is 104). The OS-based calling entity then calls the firmware service including any required parameters along with the call (step 106). After executing the service, the firmware provides an indication and/or the results of the service to the caller (step 108).”; [APA 0021] – operating in OS entity/platform firmware), the firmware when executed: 
receiving a request to open a session from an operating system-based calling entity, the request accompanied by authentication data ([APA 0019] – “FIG. 1 (prior art) depicts this conventional sequence of steps in a computing device to establish a session and make a series of firmware function calls. The sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service authenticating itself to the firmware (step 102). After the caller is successfully authenticated a session is established between the firmware and the OS-based calling entity (step 104). The OS-based calling entity then calls the firmware service including any required parameters along with the call (step 106). After executing the service, the firmware provides an indication and/or the results of the service to the caller (step 108).”), 
authenticating the operating system-based calling entity based on the authentication data ([APA 0019] – “FIG. 1 (prior art) depicts this conventional sequence of steps in a computing device to establish a session and make a series of firmware function calls. The sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service authenticating itself to the firmware (step 102). After the caller is successfully authenticated a session is established between the firmware and the OS-based calling entity (step 104). The OS-based calling entity then calls the firmware service including any required parameters along with the call (step 106). After executing the service, the firmware provides an indication and/or the results of the service to the caller (step 108).”).8 MEl 34308639v.1Application No. 16/130,039Docket No.: 125899-03702 
Admitted Prior Art further teaches establishing a session between the OS and the firmware, as well as receiving, performing, and call returning firming service calls (Admitted Prior Art, [APA 0019] & fig. 1), Admitted Prior Art fails to disclose the firmware session system requiring each new call to provide updated session tokens. More particularly, Admitted Prior Art fails to teach the session token system establishing a-the session between the operating system-based calling entity and the firmware, the session including a privilege level for firmware service requests made in the session that is based on the authenticating, the authenticating returning a session token to the operating system-based calling entity, receiving a firmware service call from the operating system-based calling entity accompanied by the session token as a calling parameter, verifying the session token and that the privilege level is adequate for the firmware service call, performing the firmware service call based on the verifying, returning an updated session token with a firmware service call return to the operating system-based calling entity after the performing of the firmware service call, the updated session token based on a randomly generated number that is not a pseudo random number, receiving a subsequent related firmware service call accompanied by the updated session token as a calling parameter, verifying the updated session token and that the privilege level is adequate for the subsequent related firmware service call, and performing the subsequent related firmware service call based on the verifying of the updated session token and the privilege level. 
However, Salehpour teaches a known technique for securing communication in a similar system (between a client application and a server request, in lieu of between application and firmware request) through updating session tokens. This known technique is applicable to the system of Admitted Prior Art as they both share similar characteristics and capabilities, namely, they are both directed to providing communication security and establishing sessions between a calling entity and a responding entity (see Admitted Prior Art at Fig. 1, [APA 0022-23], and Salehpour at [0024], [0027], & [0031]).
Salehpour teaches a secure communication session token system (abstract), configured to establishing a-the session between the operating system-based calling entity and the |server| ([0042-43], e.g., “once the service has determined that the client is valid, session token module 320 may construct a session token and send the session token to the client along with the response that it is allowed to use the service” <i.e., the request produces a session>”), the session including a privilege level for |server| service requests made in the session that is based on the authenticating ([0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service”; [0042-43] – authenticated client is provided permission to use the item when they e.g., have an active license <i.e., privilege level – user is ‘allowed, or not allowed’> to use it; [0048] – other services may be accessed based on the session token provided to a user <i.e., token provides access to other allowed services>; [0021] – “the systems and methods described herein allow a provider of privileged services to transparently and securely authenticate one or more clients seeking access to the protected services”; [0022] – client’s entitlement to a privileged service is validated), the authenticating returning a session token to the operating system-based calling entity ([0027], e.g., “once the service determines that the client is valid, the service may construct a session token” <i.e., the request produces a session>”; [0043], e.g., “once the service has determined that the client is valid, session token module 320 may construct a session token and send the session token to the client along with the response that it is allowed <i.e., has privilege> to use the service”), 
receiving a |server| service call from the operating system-based calling entity accompanied by the session token as a calling parameter ([0042-43] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying 320 may grant the client access to the requested service” & “on each call to the service, the client code may provide this session token in order to gain access to the service”), verifying the session token and that the privilege level is adequate for the |server| service call ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service” & “on each call to the service, the client code may provide this session token in order to gain access to the service”; [0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service”; [0042-43] – authenticated client is provided permission to use and accesses the item when they e.g., have an active license <i.e., privilege> to use it; [0048] – additional services may be accessed based on the session token provided to a user), 
performing the |server| service call based on the verifying ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service” & “on each call to the service, the client code may provide this session token in order to gain access to the service”; [0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service”; [0042-43] – authenticated client is provided permission to use and accesses the item when they e.g., have an active license <i.e., privilege> , 
returning an updated session token with a |server| service call return to the operating system-based calling entity after the performing of the |server| service call ([0042-43] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service. […] on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token” [emphasis added]; [0047] – granted services may be used; [0042-43] – session tokens are provided to the client; [0034] – the server serves the service to devices), the updated session token based on a randomly generated number [[that is not a pseudo random number]] ([0042-0043] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service. […] on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token” [emphasis added]. Note: “salt” is a known in the art of cryptography technical term for utilizing a randomly generated , 
receiving a subsequent related |server| service call accompanied by the updated session token as a calling parameter ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service”; [0043] – “on each call to the service, the client code may provide this session token in order to gain access to the service” & “on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token”), 
verifying the updated session token and that the privilege level is adequate for the subsequent related |server| service call ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service”; [0043] – “on each call to the service, the client code may provide this session token in order to gain access to the service” & [0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service”; [0042-43] – authenticated client is provided permission to use the item when they e.g., have an active license (i.e., privilege) to use it; [0048] – additional services may be accessed based on the session token provided to a user), and 
performing the subsequent related |server| service call based on the verifying of the updated session token and the privilege level ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service”; [0043] – “on each call to the service, the client code may provide this session token in order to gain access to the service” & “on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token”; [0034] – the server serves the service to devices).  
One of ordinary skill in the art would have recognized that applying the known token technique of Salehpour to the system of Admitted Prior Art (of calling, returning, and performing calls with firmware) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Salehpour to the system of Admitted Prior Art would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references shows the ability to incorporate rotating session token processes into similar calling systems to solve the problem of further securing communication against malicious third-party entities.
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the solution of Salehpour and apply it to the firmware calling, returning, and performing environment of Admitted Prior Art, comprising: establishing a-the session between the operating system-based calling entity and the firmware, the session including a privilege level for firmware service requests made in the session that is based on the authenticating, the authenticating returning a session token to the operating system-based calling entity, receiving a firmware service call from the operating system-based calling entity accompanied by the session token Salehpour at [0024], [0027], & [0031]). 
While the combination of APA and Salehpour disclose updating the token by hashing with a salt (see Salehpour at [0042-0043]), the combination of APA and Salehpour appear to fail to specifically disclose the salt being a randomly generated number that is not a pseudo random number.
However, Schumacher discloses a creating an integrity value by hashing a value with a salt (see abstract, [0017]-[0019]), wherein the integrity value is based on a randomly generated number that is not a pseudo random number ([0017]-[0019], e.g., “The Arbitrary “Salt” 300 is generated by the Escrow Server 150. It consists of unpredictable information, which is combined with information from the Offer 240 to strengthen the output of the Cryptographic Hash Function 310. In some embodiments, the salt is derived from fast-changing information such as a microsecond-resolution server timestamp. The salt may also include a random number from a cryptographically strong generator, or a source of true randomness, if available to the Escrow Server 150.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of APA and Salehpour with the teachings of Schumacher, wherein the updated session token is based on a randomly generated number that is not a pseudo random number, to reduce crackability of the hash function by being unpredictable and to ensure the hash is unique within the system (see, e.g., Schumacher at [0017]-[0020]).

Regarding claim 18, the combination of Admitted Prior Art, Salehpour, and Schumacher teach the computing device of claim 17, wherein the operating system-based calling entity is an operating system (OS) application or OS driver ([APA 0019] – “the sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service”).  

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art in view of Salehpour and Schumacher, further in view of Durham et al. (US20060005015, Hereinafter “Durham”).
Regarding claim 5, the combination of Admitted Prior Art, Salehpour, and Schumacher teach the medium of claim 4. The combination of Admitted Prior Art, Salehpour, and Schumacher appear to fail to teach wherein the firmware when executed further: locks the SMM interface by rejecting additional session requests after establishing the session, the locking continuing until the established session is closed.  
However, Durham teaches a system for secure inter-platform communications using session keys (see abstract), wherein the firmware ([0015] – firmware provides the data processing process for the platform) when executed further: locks the SMM interface by rejecting additional session requests after establishing the session, the locking continuing until the established session is closed ([0032-34] – “the program/driver may setup its internal data structures and configure PDT table 240 which may be used as input for the SMM Operation Notification handler (not shown). The program/driver may disable interrupts when doing this to avoid context switches (that can cause malicious code to execute) and thereby prevent malicious code from changing the program's data or state prior to the Operation i.e., locking>; [0040] – “the SMM module will no longer act on future Operation Notifications from this program until Program Start Notification 270 is again properly initiated from the valid program image. This effectively locks out other malicious programs from attempting to circumvent the SMM module for this program ID by modifying the program's data structures and then simply jumping into the instruction just prior to the valid program's code that invokes the SMI Operation Notification. By bounding all Operation Notifications between Program Start Notification 270 and Program End Notification 275, the program writer can be assured that all program segments after Notification 270 and before Operation Notifications have been executed before an Operation Notification initiated from the program's valid image will be allowed” <i.e., locking the session from the beginning until end>;  see also, [0038] & [0061] – using session keys/secure sessions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implemented the combination of Admitted Prior Art, Salehpour, and Schumacher with the teachings of Durham, wherein the firmware when executed further: locks the SMM interface by rejecting additional session requests after establishing the session, the locking continuing until the established session is closed, to prevent malicious programs from infiltrating the instruction set (see, e.g., Durham at [0038], [0040]).

Regarding claim 13, the combination of Admitted Prior Art, Salehpour, and Schumacher teach the method of claim 12.The combination of Admitted Prior Art, Salehpour, and Schumacher appear to fail to teach further comprising: locking the SMM interface by rejecting additional session requests after establishing the session, the locking continuing until the established session is closed.
 However, Durham teaches a system for secure inter-platform communications using session keys (see abstract), further comprising: locking the SMM interface by rejecting additional session requests with the firmware after establishing the session, the locking continuing until the established session is closed  ([0032-34] – “the program/driver may setup its internal data structures and configure PDT table 240 which may be used as input for the SMM Operation Notification handler (not shown). The program/driver may disable interrupts when doing this to avoid context switches (that can cause malicious code to execute) and thereby prevent malicious code from changing the program's data or state prior to the Operation Notification.” <i.e., locking>; [0040] – “the SMM module will no longer act on future Operation Notifications from this program until Program Start Notification 270 is again properly initiated from the valid program image. This effectively locks out other malicious programs from attempting to circumvent the SMM module for this program ID by modifying the program's data structures and then simply jumping into the instruction just prior to the valid program's code that invokes the SMI Operation Notification. By bounding all Operation Notifications between Program Start Notification 270 and Program End Notification 275, the program writer can be assured that all program segments after Notification 270 and before Operation Notifications have been executed before an Operation Notification initiated from the program's valid image will be allowed” <i.e., locking the session from the beginning until end>;  see also, [0038] & [0061] – using session keys/secure sessions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implemented the combination of Admitted Prior Art, Salehpour, and Schumacher with the teachings of Durham, further comprising: locking the SMM interface by rejecting additional session requests after establishing the session, the locking continuing until the established session is closed, to prevent malicious programs from infiltrating the instruction set (see, e.g., Durham at [0038], [0040]).

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art in view of Salehpour and Schumacher, further in view of Kaplan et al. (US20140195576, Hereinafter “Kaplan”).
Regarding claim 6, the combination of Admitted Prior Art, Salehpour, and Schumacher teach the medium of claim 1, wherein the updated session token is based on a randomly generated number ([0042-0043] – updating the session token by hashing it using a salt). The combination of Admitted Prior Art, Salehpour, and Schumacher fail to teach wherein the randomly generated number is provided by a CPU instruction in an x86 instruction set.  
However, Kaplan teaches generating random numbers (see abstract, [0014]), wherein the randomly generated number is provided by a CPU instruction in an x86 instruction set ([0015] – “One embodiment of a hardware random number generator may generate random numbers based on a natural entropy source. FIG. 1 illustrates an embodiment of a hardware random number generator 100 that may include an entropy accumulator 110, a deterministic random bit generator (DRBG) 120, and a health monitor 112 to monitor the entropy of the random numbers produced by the random number generator 100. The random number generator 100 may accumulate raw entropy, which may be of mediocre quality, to generate high entropy random numbers. Such random numbers may be used to implement processor instructions such as, for example, the x86 RDRAND instruction.” <i.e., random numbers generated may be generated via an x86 RDRAND instruction>).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Admitted Prior Art, Salehpour, and Schumacher with the teachings of Kaplan, wherein the randomly generated number is provided by a CPU instruction in an x86 instruction set, to reduce the possibility of security breaches and compromised systems that could come with instead using low quality random numbers (see, e.g., Kaplan at [0013-0015]).

Regarding claim 14, the combination of Admitted Prior Art, Salehpour, and Schumacher teach the method of claim 9 wherein the updated session token is based on a randomly generated number ([0042-0043] – updating the session token by hashing it using a salt). The combination of Admitted Prior Art, Salehpour, and Schumacher fail to teach wherein the randomly generated number is provided by a CPU instruction in an x86 instruction set.  
However, Kaplan teaches generating random numbers (see abstract, [0014]), wherein the randomly generated number is provided by a CPU instruction in an x86 instruction set ([0015] – “One embodiment of a hardware random number generator may generate random numbers based on a natural entropy source. FIG. 1 illustrates an embodiment of a hardware random number generator 100 that may include an entropy accumulator 110, a deterministic random bit generator (DRBG) 120, and a health monitor 112 to monitor the entropy of the random numbers produced by the random number generator 100. The random number generator 100 may accumulate raw entropy, which may be of mediocre quality, to generate high entropy random numbers. Such random numbers may be used to implement processor instructions such as, for example, the x86 RDRAND instruction.” <i.e., random numbers generated may be generated via an x86 RDRAND instruction>).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Admitted Prior Art, Salehpour, and Schumacher with the teachings of Kaplan, wherein the randomly generated number is provided by a CPU instruction in an x86 instruction set, to reduce the possibility of security breaches and compromised systems that could come with instead using low quality random numbers (see, e.g., Kaplan at [0013-0015]).

Claim(s) 8, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art in view of Salehpour and Schumacher, further in view of White (US20070234058, Hereinafter “White”).
Regarding claim 8, the combination of Admitted Prior Art, Salehpour, and Schumacher teach the medium of claim 1. The combination of Admitted Prior Art, Salehpour, and Schumacher appear to fail to 
However, White teaches an authentication token system for a secure session (see, e.g., [0055-59]), wherein at least one of the session token or updated session token are stored in a CPU register ([0060] – “on the processor <i.e., a CPU>, the plaintext token optionally can be stored in memory that physically can only be compared in a register and cannot be read into main memory. This minimizes the ability of a third party to acquire the plaintext token and fraudulently provide it back to the processor”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Admitted Prior Art, Salehpour, and Schumacher to incorporate the teachings of White, wherein at least one of the session token or updated session token are stored in a CPU register, so to minimize the ability of a third party to acquire the plaintext token and fraudulently provide it back to the processor (see, e.g., White at [0060]).

Regarding claim 16, the combination of Admitted Prior Art, Salehpour, and Schumacher teach the method of claim 9. The combination of Admitted Prior Art, Salehpour, and Schumacher appear to fail to specifically teach wherein at least one of the session token or updated session token are stored in a CPU register.
However, White teaches an authentication token system for a secure session (see, e.g., [0055-59]), wherein at least one of the session token or updated session token are stored in a CPU register ([0060] – “on the processor <i.e., a CPU>, the plaintext token optionally can be stored in memory that physically can only be compared in a register and cannot be read into main memory. This minimizes the ability of a third party to acquire the plaintext token and fraudulently provide it back to the processor”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Admitted Prior Art, Salehpour, and Schumacher to White, wherein at least one of the session token or updated session token are stored in a CPU register, so to minimize the ability of a third party to acquire the plaintext token and fraudulently provide it back to the processor (see, e.g., White at [0060]).  

Regarding claim 20, the combination of Admitted Prior Art, Salehpour, and Schumacher teach the computing device of claim 17. The combination of Admitted Prior Art, Salehpour, and Schumacher appear to fail to specifically teach wherein at least one of the session token or updated session token are stored in a CPU register.
However, White teaches an authentication token system for a secure session (see, e.g., [0055-59]),  wherein at least one of the session token or updated session token are stored in a CPU register ([0060] – “on the processor <i.e., a CPU>, the plaintext token optionally can be stored in memory that physically can only be compared in a register and cannot be read into main memory. This minimizes the ability of a third party to acquire the plaintext token and fraudulently provide it back to the processor”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Admitted Prior Art, Salehpour, and Schumacher to incorporate the teachings of White, wherein at least one of the session token or updated session token are stored in a CPU register, so to minimize the ability of a third party to acquire the plaintext token and fraudulently provide it back to the processor (see, e.g., White at [0060]).

Conclusion
The prior art made of record and not presently relied upon is considered pertinent to applicant's disclosure: Defuse Security (NPL: “Salted Password Hashing – Doing it Right”; August, 2017) discloses a definition of adding salt in cryptography, particularly such that hashes are randomized by using a random string, called salt, to the input of the hash. (see, e.g., pg. 3).
Further, Dickson (NPL: How to Prevent Replay Attacks on Your Website”, August 2016) discloses a method for updating session tokens upon each call – see, e.g., denoted steps 1-5 disclosing providing a client with a first token, the client sends a request, which proceeds with and processes the token, then invalidates the token, creates a new token, and formulates the response with a new random token to be used for the next call (to continue in a repeating token update loop) (pg. 2). Choi et al. (US20090249448) discloses a token session established between a server and a device that includes a “privilege level” for the access request rights of the requestor based on an authentication (e.g., [0012-15] and [0019-20]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                         /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438